Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 27, 2019

                                     No. 04-18-00500-CV

                                       Matthew HOKE,
                                          Appellant

                                               v.

                                         Abbie HOKE,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-17328
                       Honorable Solomon Casseb, III, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. The costs
of this appeal are taxed against the party which incurred them.

       It is so ORDERED on March 27, 2019.


                                                _____________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court